PER CURIAM.
This appeal from a summary denial of a motion filed pursuant to CrPR 3.850 is affirmed upon authority of the rule that a motion pursuant to CrPR 3.850, 33 F.S.A., may not be used as a substitute for appeal. Peterson v. State, Fla.App.1970, 237 So.2d 223.
In the instant case the appellant has had a full appeal from his conviction, Lopeti-gui v. State, Fla.App.1970, 232 So.2d 399, and now seeks to challenge the procedural aspects of the cause again by motion. The motion was appropriately denied without evidentiary hearing by the trial judge.
Affirmed. '